PER CURIAM
The only issue which warrants discussion concerns i instruction requested by defendant, but not given, uring oral argument defendant acknowledged that ie second sentence of the two-sentence instruction as ambiguous, if not misleading, and in any event ould have required modification prior to its being ¡ad to the jury. Defendant argues that it was never-eless reversible error for the trial court not to give ie first sentence. We know of no Oregon law that says at it is the duty of a trial judge to dissect a requested struction and give it after discarding defective parts.
Affirmed.